Bischoff, P. J.
The issue was whether the defendant was the proprietor of the store at which his meeting with plaintiff’s assignor took place, and whether he did in fact direct the latter to deliver goods, upon his credit, to that place at the order of his relative, Laski.
Upon this issue, the affirmative was supported by the testimony of Laski and of the plaintiff’s assignor and there are no extraneous circumstances whatever, from which the court should necessarily infer that the defendant’s denial was more probably true. There was no error in the exclusion of the defendant’s check-books, offered in evidence to corroborate his testimony that he never paid his business expenses except by check, this testimony being opposed to the statement of the plaintiff’s assignor that the defendant had made payments, on account of the goods, in cash. Certainly, the fact that the defendant drew checks in payment of his bills, to whatever number, could not bear upon the question whether, in a particular instance, he did or did not pay cash.
The judgment should be affirmed, with costs.
Leventritt and Clarke, JJ., concur.
Judgment affirmed, with costs.